United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                               ___________

                               No. 01-3289
                               ___________

W. Duane Isaac,                      *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the Western
                                     * District of Missouri.
Mark Dean; Wayne Davis;              *
                                     *        [UNPUBLISHED]
            Defendants,              *
                                     *
David Dormire; Arthur W. Dearixon; *
John Doe; Joe Jimerson; Kurt Malone; *
Webster,                             *
                                     *
            Appellees.               *
                                ___________

                       Submitted: December 6, 2001

                           Filed: December 26, 2001
                                ___________

Before McMILLIAN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________
PER CURIAM.

       Missouri prisoner W. Duane Isaac appeals the district court’s1 dismissal of his
42 U.S.C. § 1983 action pursuant to 28 U.S.C. § 1915(e) and Federal Rule of Civil
Procedure 41(b). After careful review we conclude that the district court did not err
in dismissing portions of Mr. Isaac’s complaint under section 1915(e), because he
asserted claims against parties who are absolutely immune; he did not show that he
had a protected liberty interest in avoiding placement in administrative segregation,
and thus cannot complain of procedural deficiencies in connection with his placement
there; his access-to-the-court claims failed for lack of a showing of actual prejudice;
and his conspiracy claim was conclusory. See Moore v. Sims, 200 F.3d 1170, 1171
(8th Cir. 2000) (per curiam) (de novo review of dismissals under § 1915(e)).

      We also conclude that the district court did not abuse its discretion in
dismissing the remaining claims under Rule 41(b): after repeated warnings not to
continue litigating those claims dismissed under section 1915(e), and to proceed with
prosecution of the remaining claims--or face possible dismissal of those claims--
Mr. Isaac continued to raise the dismissed claims and did little to pursue the
remaining claims. See Rodgers v. Curators of Univ. of Mo., 135 F.3d 1216, 1219
(8th Cir. 1998) (standard of review).

      Accordingly, we affirm. See 8th Cir. R. 47A(a).




      1
       The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri, adopting the report and recommendations of the Honorable
William A. Knox, United States Magistrate Judge for the Western District of
Missouri.
                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-